Citation Nr: 0515847	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  03-05 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the calculated amount of $10,918, to 
include the issue of the validity of the debt.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from March 1940 to July 
1962.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2002 decision of the Committee on Waivers and 
Compromises (Committee) at the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manila, the Republic of the 
Philippines, which determined that the overpayment of pension 
benefits in the calculated amount of $10,918 was properly 
created, then denied waiver of recovery of that overpayment.

Although a portion of the $10,918 overpayment assessed in 
this case has already been recouped, the Board will consider 
the issue on appeal with respect to the entire amount.  See 
Franklin v. Brown, 5 Vet. App. 190 (1993).  

In connection with this appeal, the veteran requested and was 
scheduled for a personal hearing before a Veterans Law Judge 
at the RO.  Although he was notified of the time and date of 
the hearing by mail, he failed to appear and neither 
furnished an explanation for his failure to appear nor 
requested a postponement or another hearing.  Pursuant to 38 
C.F.R. § 20.702(d) (2004), when an appellant fails to appear 
for a scheduled hearing and has not requested a postponement, 
the case will then be processed as though the request for a 
hearing had been withdrawn.  Accordingly, the Board will 
proceed with consideration of his appeal based on the 
evidence of record.

In May 2005, the veteran's representative filed a motion to 
advance this case on the docket, based on the veteran's 
advanced age.  Later that month, the Board granted the 
motion, pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2004).

As discussed in more detail below, the $10,918 pension 
overpayment at issue in this case was established after the 
RO retroactively terminated the veteran's pension based on 
the discovery that his income beginning in May 2001 was 
greater than he had previously reported.  

The RO thereafter reinstated the veteran's pension based on 
his unverified reports of income.  Unfortunately, retroactive 
termination of the veteran's pension benefits was again 
necessary, effective February 1, 2003, based on the RO's 
discovery that the veteran's reports of income were 
inaccurate.  This retroactive termination of pension benefits 
produced an additional overpayment in the calculated amount 
of $4,270.  

The following month, the veteran duly requested a waiver of 
recovery of the additional overpayment and also challenged 
the validity of that debt.  In a February 2004 decision, the 
Committee denied the veteran's claim.  Although he was duly 
notified of the Committee's decision and of his appellate 
rights in a March 2004 letter, the veteran did not appeal.  
Thus, this matter is not in appellate status and the Board 
will limit its consideration to the original $10,918 pension 
overpayment, as set forth on the cover page of this decision.  


FINDINGS OF FACT

1.  The veteran was awarded pension benefits based on his 
reports of no income from any source, other than $367 monthly 
from the Social Security Administration.  

2.  On several occasions, the veteran was notified that the 
amount of his pension depended on his income and that failure 
to immediately report any changes in income would result in 
an overpayment which was subject to repayment.

3.  In February 2002, the veteran indicated that he had 
received $389 monthly from the SSA for the period from 
January to December 2001, and that beginning in April 2001, 
he had also received $1,029 monthly in civil service 
retirement benefits.   

4.  Based on the reports of this additional income, the RO 
retroactively terminated the veteran's pension as his income 
exceeded the maximum annual pension rate with the addition of 
his civil service annuity.  

5.  As a result of the retroactive termination of the 
veteran's pension from May 1, 2001, to April 30, 2002, he was 
paid $10,918 in pension benefits to which he had no legal 
entitlement.

6.  The overpayment at issue was not created through fraud, 
misrepresentation of a material fact, or bad faith on the 
part of the veteran.

7.  The veteran was entirely at fault in creating the debt at 
issue and failure to recover the overpaid benefits would 
result in unfair gain to him; these elements outweigh any 
other considerations with regard to equity and good 
conscience.


CONCLUSIONS OF LAW

1.  The overpayment of pension benefits in the calculated 
amount of $10,918 is a valid indebtedness.  38 U.S.C.A. § 
5112(b) (West 2002); 38 C.F.R. §§ 3.500, 3.501 (2004). 

2.  Recovery of the pension overpayment in the calculated 
amount of $10,918 does not violate the principles of equity 
and good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 2002); 
38 C.F.R. §§ 1.963(a), 1.965(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the United 
States Court of Appeals for Veterans Claims (Court) has held 
that the notice and duty-to-assist provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA) pertain to chapter 51 of 
title 38, U.S. Code, and not to the statute at issue in this 
appeal -- chapter 53 of title 38, which contains its own 
notice provisions.  Thus, the Court held that VCAA does not 
apply in waiver cases.  See Lueras v. Principi, 18 Vet. App. 
435 (2004); see also Barger v. Principi, 16 Vet. App. 132 
(2002).

I.  Factual Background

In April 1998, the veteran submitted an application for 
nonservice-connected pension benefits, indicating that he had 
no assets or income from any source other than $350 in 
monthly benefits from the Social Security Administration 
(SSA).  He specifically denied that he had applied for or 
expected to receive an annuity or any retirement benefits.  

In a January 2000 letter, the RO advised the veteran that he 
had been granted entitlement to pension, but that additional 
information was needed regarding his income and family 
status.  

In January 2000, the veteran responded that his only income 
consisted of $367 in monthly benefits from SSA.  He indicated 
that his new spouse, whom he had married in January 1998, had 
no income from any source.  The veteran further explained 
that until August 1998, he had been receiving 50 percent of 
his civil service retirement annuity and paying the remaining 
50 percent to his former spouse.  The veteran indicated that 
after her death in June 1998, his entire retirement annuity 
had been held in escrow, pending probate action on her 
estate.  He indicated that he expected that his civil service 
retirement benefits would be reinstated in full in the 
future.  

In support of his claim for additional dependency benefits 
for his new spouse, the veteran submitted a copy of a 
November 1997 Decree of Divorce between him and his former 
spouse.  The Court noted that the veteran had had 21 years of 
military service, as well as 19 additional years working for 
the United States Post Office.  It was noted that the veteran 
had claimed that that his military retirement had been 
"rolled over" into his Civil Service retirement.  When 
asked to provide specific information about his retirement 
income for purposes of dividing up the marital estate, 
however, the veteran apparently refused to cooperate.  The 
Court found that 

Based on the [veteran's] lack of cooperation with 
this Court it finds that the [veteran] has 
consciously attempted to frustrate the search for 
truth by deliberately not complying with discovery 
orders and the orders of this Court.  The [veteran] 
has been disingenuous with the Court and the Court 
does not believe that [the veteran] has been honest 
in his testimony and that he has lied to the Court.  
The Court is faced with a dilemma due to that fact.  
If the Court had had the honest and earnest 
evidence before it at trial to establish [the 
former spouse's] interest in [the veteran's] Civil 
Service Retirement pension, it would have been a 
very simple matter to divide up this asset.  

According to the Decree of Divorce, however, because the 
veteran had withheld such information from the Court, it was 
necessary to find that the veteran's former spouse had the 
maximum 50 percent interest in the veteran's Civil Service 
retirement and pension benefits.  The veteran was also 
charged with civil penalties and attorneys' fees as a result 
of his actions.  

Also of record are October 1998 and March 1999 letters from 
the Office of Personnel Management (OPM).  These letters 
noted that after the death of the veteran's former spouse, in 
August 1998, the veteran had applied for reinstatement of his 
retirement benefits.  He was advised, however, that he had to 
obtain a court order directing OPM to pay him the annuity.  

Based on the income information provided by the veteran, in 
an April 2000 letter, the RO advised the veteran of the 
monthly amount of his pension payment.  He was specifically 
advised that the amount of his pension was dependent on his 
reported income of $367 monthly from SSA and that he was 
responsible for notifying VA "right away" if his family 
income or net worth changed.  He was also provided with VA 
Form 21-8768 which further explained his pension 
responsibilities.

The veteran thereafter submitted evidence regarding step 
children for purposes of entitlement to additional dependency 
benefits.  In an October 2000 letter, the RO advised the 
veteran of that monthly amount of his pension payment had 
increased based on the addition of two dependents.  He was 
again advised that the amount of his pension was dependent on 
family income and that he was responsible for notifying VA 
"right away" if his family income or net worth changed.  

As a condition to the continued receipt of his pension 
benefits, the veteran was required to complete annual 
Financial Status Reports. (FSR)  On his FSR received in 
January 2001, the veteran indicated that he had had no income 
from any source for the period from January to December 2000, 
other than $367 monthly from the SSA.  

On his FSR received the following year, in February 2002, the 
veteran indicated that he had received $389 monthly from the 
SSA for the period from January to December 2001.  He also 
indicated that beginning in April 2001, he had received 
$1,029 monthly in civil service retirement benefits.  He also 
claimed to have had $600 in unreimbursed medical expenses, 
but submitted no proof of these expenses.  

In a May 2002 letter, the RO notified the veteran that his 
pension benefits had been retroactively terminated based on 
the information he had provided in the February 2002 FSR.  
The RO explained that with the receipt of his retirement 
annuity, his income had exceeded the maximum annual pension 
rate, effective May 1, 2001.  

In a subsequent May 2002 letter, the veteran was advised 
that, as a result of the retroactive termination of his 
pension from May 1, 2001, to April 30, 2002, he was indebted 
to the United States for $10,918.  He was advised that he had 
a right to request a waiver of recovery of the overpayment 
within 180 days.  

In June 2002, the veteran requested a waiver of recovery of 
the $10,918 pension overpayment.  In support of his claim, he 
submitted a Financial Status Report on which he indicated 
that his monthly net income consisted of a salary of $1,595, 
minus $200 in deductions, for a total of $1,395.  He claimed 
that his monthly expenses - consisting of $500 rent, $700 
food, $200 for utilities, and $400 for medicine and school 
supplies - totaled $1800.  

In a July 2002 decision, the Committee denied the veteran's 
request for a waiver of recovery of the $10,918 pension debt.  
With respect to how the debt had been created, the Committee 
noted that the veteran had been in receipt of pension 
benefits based on his reported income, consisting solely of 
retirement benefits from the SSA.  The Committee noted that 
in March 2002, the veteran had reported that in addition to 
receiving $389 monthly from SSA, he had also been receiving a 
monthly civil service annuity of $1,029 since April 2001.  
This income totaled $16,908, which was in excess of the 
maximum annual pension rate of $15,358.  As a result, the 
veteran's pension was retroactively terminated from May 1, 
2001, resulting in a valid overpayment of $10,918.

Regarding the veteran's request for a waiver, the Committee 
determined that the veteran's monthly expenses appeared to be 
overstated based on the standard of living in his locality.  
Moreover, the Committee found that the veteran had been at 
fault in the creation of the debt, as he had failed to report 
the receipt of his civil service annuity in a timely fashion.  
The Committee concluded that it would not be against equity 
and good conscious to collect the debt.

The veteran appealed the Committee's decision and in January 
2003, he testified at a hearing at the RO.  He indicated that 
he understood how the overpayment in his account came to be 
created and did not dispute it.  The veteran claimed, 
however, that he was financially unable to repay the debt, as 
he had a wife and three children to support.  He indicated 
that his monthly income was approximately $1,000, consisting 
of retirement benefits from SSA and his civil service 
retirement.  He also claimed that because he had not fully 
understood the pension reporting requirements, he was only at 
fault "to a certain extent" in the creation of the debt.  
He claimed that he had incorrectly assumed that "there were 
interagency where they would handle it."  

In support of his appeal, the veteran submitted additional 
documentation regarding his civil service annuity.  Of record 
is a May 1998 amended Court order in which it was again noted 
that the veteran's former spouse had been awarded 50 percent 
of his civil service retirement annuity under the divorce 
settlement.  Moreover, because the veteran was in arrears in 
spousal support in the sum of $9,523.48, and because he had 
been charged with sanctions and attorneys fees, the Court 
directed OPM to pay the entire amount of the veteran's 
retirement benefits to a fiduciary.  The veteran's attorney 
apparently filed a motion in October 2000 to reinstate the 
veteran's civil service annuity, but the veteran did not 
submit any additional documentation regarding the outcome of 
this pleading.  

Thereafter, the veteran submitted an application to 
reestablish his entitlement to pension benefits at the higher 
rate based on the need for aid and attendance.  In a March 
2003 rating decision, the RO granted entitlement to special 
monthly pension based on the need for aid and attendance, 
effective January 2003.  

In response to the RO's request for information regarding his 
family income, in April 2003, the veteran submitted an EVR on 
which he claimed that his gross monthly income consisted of 
$391 from SSA and $1,049 from the United States Civil 
Service.  He denied all other income and assets.  Based on 
the veteran's reported income, the RO reinstated the 
veteran's pension at the aid and attendance rate.

The following month, however, the RO contacted OPM to verify 
the amount of the veteran's civil service annuity.  The OPM 
responded that effective December 1, 2002, the veteran's 
gross monthly annuity had been $2,130 monthly.  

Thereafter, the RO retroactively terminated the veteran's 
pension benefits, effective February 1, 2003, based on 
excessive income.  In a January 2004 letter, the veteran was 
notified that the amount of the additional overpayment was 
$4,270.  

The following month, the veteran requested a waiver of 
recovery of the overpayment and also challenged the validity 
of the debt.  He claimed that he was financially unable to 
repay the debt.  In support of his claim, he submitted a 
February 2004 FSR on which he claimed that his monthly income 
- consisting of $330 from SSA and $870 in retirement benefits 
- was insufficient to meet his monthly expenses.  He 
indicated that his total monthly expenses of $1,285 consisted 
of $250 for rent, $250 for medical costs, $600 for food, $100 
for utilities, and $58 in spousal support payments.  

In a February 2004 decision, the Committee denied the 
veteran's request.  As set forth above, the veteran did not 
appeal this decision.  

II.  Analysis

Validity of the debt:  The Court has held that the issue of 
the validity of a debt is a threshold determination which 
must be made prior to a decision on a request for waiver of 
the indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430 
(1991); see also VA O.G.C. Prec. Op. No. 6-98, published at 
63 Fed. Reg. 31,264 (1998).

Pursuant to 38 U.S.C.A. § 1521(a), pension is payable to a 
veteran of a period of war who is permanently and totally 
disabled from nonservice-connected disability not the result 
of his or her own willful misconduct.  Basic entitlement 
exists if, among other things, the veteran's income is not in 
excess of the applicable maximum annual pension rate 
specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. § 1521(a); 38 
C.F.R. §§ 3.3(a)(3) (2004).

Payments of VA nonservice-connected pension benefits are made 
at a specified annual maximum rate, reduced on a dollar-for-
dollar basis by annualized countable income.  38 U.S.C.A. §§ 
1503, 1521 (West 2002); 38 C.F.R. §§ 3.3, 3.23 (2004).  
Payments of any kind, from any source, shall be counted as 
income during the 12-month annualization period in which 
received, unless specifically excluded.  38 C.F.R. §§ 3.271, 
3.272 (2004).

In this case, neither the veteran's SSA benefits nor his 
civil service retirement annuity falls within any of the 
enumerated exclusions in the applicable criteria.  See 38 
C.F.R. §§ 3.262, 3.272.  Thus, the RO properly counted these 
payments as income.  As set forth above, this income exceeded 
the maximum annual pension rate and required retroactive 
termination of the veteran's pension for the period from May 
1, 2001, to April 30, 2002.  This produced the resulting 
overpayment in the amount of $10,918.  

The veteran has not contested the fact that he received this 
income, nor the amount received.  Since the record does not 
show that the RO committed either factual or legal error in 
computing his annual countable income or the overpayment at 
issue here, the Board is satisfied that the $10,918 pension 
overpayment was properly calculated.  Schaper, 1 Vet. App. at 
434.  

The Board notes that the veteran claims that he was not at 
fault in the creation of this debt.  Thus, the Board has 
considered the concept of sole administrative error.

Under 38 U.S.C. § 5112(b)(10), the effective date of a 
reduction or discontinuance of compensation by reason of an 
erroneous award based solely on administrative error or error 
in judgment shall be the date of last payment.  See also 38 
C.F.R. § 3.500(b)(2) (2002).  As the Court noted, "[s]tated 
another way, when an overpayment has been made by reason of 
an erroneous award based solely on administrative error, the 
reduction of that award cannot be made retroactive to form an 
overpayment debt owed to VA from the recipient of the 
erroneous award."  Erickson v. West, 13 Vet. App. 495, 499 
(2000).  

Sole administrative error, however, may be found to occur in 
cases where the veteran neither had knowledge of nor should 
have been aware of the erroneous award.  Further, such error 
contemplates that neither the veteran's actions nor his  
failure to act contributed to payment pursuant to an 
erroneous award.  38 U.S.C.A. § 5112(b)(10) (West 2002); 38  
C.F.R. § 3.500(b)(2) (2004).

In this case, the veteran did not immediately notify VA when 
he began to collect half of his civil service annuity 
beginning in April 2001.  Rather, he continued to accept full 
pension payments through February 2002, when he knew or 
should have known that was entitled to a reduced rate, or no 
pension at all, due to his receipt of the civil service 
annuity.  Thus, he would have been under the obligation to 
contact VA to correct the error.  Because he continued to 
accept the erroneous payment, despite receiving clear 
notification that it was his responsibility to immediately 
report all changes in his income, his failure to act produced 
the overpayment.  Indeed, VA took prompt action to terminate 
the veteran's pension upon notice of the additional income.  
In view of the foregoing, the Board must find  that the 
overpayment at issue in this case was not due to sole 
administrative error.  38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 
3.500(b)(2).  

For the reasons set forth above, the Board finds that the 
overpayment at issue in this case was properly created and is 
a valid debt.  Narron v. West, 13 Vet. App. 223 (1999).  

Waiver:  Initially, the Board concludes that the veteran 
timely applied for waiver of recovery of the $10,918 
overpayment of pension benefits, as his request was clearly 
made within 180 days following notification of the 
indebtedness.  Thus, he meets the basic eligibility 
requirements for a waiver of recovery of this VA 
indebtedness, and his request must be considered on the 
merits.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963 (2004).

The next issue for consideration is whether recovery of the 
$10,918 overpayment at issue in this case should be waived.  
In that regard, recovery of overpayment of any benefits made 
under laws administered by the VA shall be waived if there is 
no indication of fraud, misrepresentation, or bad faith on 
the part of the person or persons having an interest in 
obtaining the waiver and recovery of the indebtedness from 
the payee who received such benefits would be against equity 
and good conscience.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 
1.963(a), 1.965(b).

In other words, any indication that a claimant committed 
fraud, misrepresentation of a material fact, or bad faith in 
connection with his receipt of VA benefits precludes the 
Board from granting a waiver of recovery of the overpayment.  
This parallels the "clean hands" doctrine familiar in 
equity cases; only if a veteran is free from all taint of 
fraud in connection with his claim for benefits may waiver on 
account of "equity and good conscience" be considered.  See 
Farless v. Derwinski, 2 Vet. App. 555 (1992).

In this case, the Committee has determined that the veteran 
did not exhibit fraud, misrepresentation or bad faith in the 
creation of the instant overpayment.  Given the facts of this 
case, the Board will not disturb the Committee's findings.  
Thus, the next issue to be addressed is whether a collection 
of the debt from the veteran would be contrary to the 
principles of equity and good conscience.

The applicable regulation provides that the standard of 
"equity and good conscience" will be applied when the facts 
and circumstances in a particular case indicate the need for 
reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a) (2004).  In such a 
determination, consideration will be given to six elements 
which include the degree of fault of the debtor; a balancing 
of fault between the debtor and VA; whether recovery of the 
overpayment would cause undue financial hardship to the 
debtor, or result in unjust enrichment; and whether repayment 
of the debt would defeat the purpose for which it was 
intended.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.965 
(2004).

In considering these factors, the Board initially finds that 
the fault in the creation of the overpayment at issue lies 
exclusively with the veteran, as it was caused solely by his 
failure to promptly notify VA of the material change in his 
income which affected pension entitlement.  Again, the record 
reveals that he was repeatedly and clearly advised that the 
rate of his pension was directly related to his income and 
that an adjustment in the payments would be made whenever his 
income changed.  He was also repeatedly advised of the 
importance of promptly reporting relevant and accurate 
financial information to VA.  In sum, his failure to provide 
an accurate report of his income to VA in a timely fashion 
resulted in the $10,918 overpayment.

The second element concerns "balancing of faults."  38 
C.F.R. § 1.965(a)(2) (2004).  This element requires weighing 
the fault of the debtor against the fault of VA.  In that 
regard, it is clear that the debt was created solely due to 
the veteran's failure to report his income accurately and 
timely.  The Board finds that VA bears no fault in the 
creation of this debt; rather, pension was awarded in 
reliance on financial information he provided.  Moreover, the 
record shows VA took prompt action once the additional income 
was reported.

The next element to be considered regards "undue hardship," 
described as "[w]hether collection would deprive debtor or 
family of basic necessities."  38 C.F.R. § 1.965(a)(3) 
(2004).  In this respect, according to his reports, the 
veteran's monthly expenses exceed his monthly income.  
Certainly, there are questions regarding whether a monthly 
food budget of $600 to 700 in his locality is reasonable.  
Nonetheless, assuming arguendo the veracity of this reported 
financial information, the Board finds that repayment of the 
outstanding indebtedness would cause financial hardship to 
the veteran.

The next element to be considered concerns whether recovery 
of the overpayment at issue would defeat the purpose for 
which the benefits were intended.  38 C.F.R. § 1.965(a)(4) 
(2004).  The pension benefits paid to the veteran derive from 
a needs-based program intended to assure that beneficiaries 
are able to meet their basic needs.  In this case, the 
veteran received income from SSA as well as a civil service 
retirement annuity, sufficient to provide for his basic 
needs.  Indeed, these payments exceeded the maximum annual 
pension rate.  Thus, recovery of the overpayment would not 
defeat the purpose of the benefits originally authorized.

The fifth element involves "unjust enrichment," i.e., the 
concept that failure to make restitution would result in 
unfair gain to the debtor.  38 C.F.R. § 1.965(a)(5) (2004).  
In this case, the veteran clearly received additional VA 
benefits to which he was not legally entitled.  Waiver of 
this debt would therefore result in a windfall and produce 
unfair gain to the veteran.  The failure of the Government to 
insist on its right to repayment of this debt would result in 
the veteran's unjust enrichment at the expense of the 
taxpayer, and it would negatively impact other VA 
beneficiaries as resources for their care are certainly not 
unlimited.

The final element to be considered is whether reliance on VA 
benefits resulted in the veteran relinquishing a valuable 
right or incurring a legal obligation.  38 C.F.R. § 
1.965(a)(6) (2004).  The veteran has not claimed that he 
relinquished any right or incurred any legal obligation in 
reliance on receipt of VA benefits, nor is there any evidence 
that he did so.

After carefully weighing all relevant factors set forth 
above, the Board finds that recovery of the overpayment of 
$10,918 overpayment is not against the principles of equity 
and good conscience.  For the reasons indicated above, the 
Board finds that the significant fault on the part of the 
veteran, as well as the unjust enrichment which would accrue 
from a waiver, overwhelmingly outweigh any element tending to 
support a waiver of recovery of the overpayment in this case.  
As a matter of equity, his request for waiver must be denied.  
38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963.


ORDER

Waiver of recovery of the overpayment of pension benefits in 
the calculated amount of $10,918 is denied.



____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


